Per Curiam.
Deborah K. Pendergrass-Lieto appeals the Sarpy County District Court’s order modifying a District of Columbia dissolution decree to grant custody of two of her daughters to their father, Russell Pendergrass.
The parties previously had joint custody of the girls. The modification decree provided for reasonable visitation of the girls with their mother. The District of Columbia decree was registered in the Sarpy County District Court. The court properly obtained jurisdiction of the custody issues under the Nebraska Child Custody Jurisdiction Act, Neb. Rev. Stat. §§ 43-1201 to 43-1225 (Reissue 1988).
We have held that determinations as to the custody of and visitation with minor children in a dissolution of marriage case are matters initially entrusted to the discretion of the trial judge, whose determinations, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of the trial *576judge’s discretion; keeping in mind, however, that the trial judge observed and heard the witnesses and accepted one version of the facts rather than the other. Dilsaver v. Dilsaver, ante p. 236, 439 N.W.2d 796 (1989); Shaffer v. Shaffer, 231 Neb. 910, 438 N.W.2d 507 (1989); Griffith v. Griffith, 230 Neb. 314, 431 N.W.2d 609(1988).
We have reviewed the record de novo. The trial court did not abuse its discretion in nullifying the joint custody arrangement and granting the girls’ custody to their father with reasonable rights of visitation in the mother.
Affirmed.